                                         Case 5:11-cr-00355-EJD Document 1012 Filed 08/06/20 Page 1 of 2




                                   1
                                   2
                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                       Case No. 5:11-cr-00355-EJD-17
                                                        Plaintiff,
                                   8                                                       ORDER DIRECTING RESPONSE TO
                                                 v.                                        DEFENDANT’S MOTION TO
                                   9                                                       VACATE, SET ASIDE OR CORRECT
                                         JOSE ANGEL MORENO,                                SENTENCE UNDER 28 U.S.C. § 2255
                                  10
                                                        Defendant.
                                  11
                                  12          On May 5, 2016, Defendant Jose Angel Moreno (“Defendant”) entered into a plea
Northern District of California
 United States District Court




                                  13   agreement and pled guilty to two charges: racketeering conspiracy, in violation of 18 U.S.C.

                                  14   § 1962(d) (Count 1) and use or possession of a firearm in furtherance of a crime of violence, in

                                  15   violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (Count 4). See 28 U.S.C. § 2255 Motion to Vacate

                                  16   (“Mot.”), Dkt. 283.

                                  17          On August 4, 2016, the Court sentenced Defendant to 160 months in custody; specifically,

                                  18   the Court imposed a sentence of 100 months on Count 1 and imposed a mandatory consecutive

                                  19   sentence of 60 months on Count 4.

                                  20          Presently before the Court is Defendant’s motion to vacate, set aside, or correct sentence

                                  21   under 28 U.S.C. § 2255 (Dkt. 978), which was filed on March 4, 2020. Defendant already filed a

                                  22   Section 2255 motion, which the Court denied. See Dkt. 885. Defendant then applied to file a

                                  23   second or successive 2255 motion. On June 4, 2020, the Ninth Circuit granted this request. See

                                  24   Dkt. 982. Defendant contends that he should be resentenced pursuant to United States v. Davis,

                                  25   139 S. Ct. 2319 (2019). Under 28 U.S.C. § 2255, a federal prisoner may move to vacate, set aside,

                                  26   or correct a sentence by demonstrating (1) the sentence was imposed in violation of the

                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER DIRECTING RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET ASIDE
                                       OR CORRECT SENTENCE UNDER 28 U.S.C. § 2255
                                                                           1
                                         Case 5:11-cr-00355-EJD Document 1012 Filed 08/06/20 Page 2 of 2




                                   1   Constitution or laws of the United States, (2) the court was without justification to impose such a

                                   2   sentence, (3) the sentence was in excess of the maximum authorized by law, or (4) that the

                                   3   sentence is otherwise subject to collateral attack. “Unless the motion and the files and records of

                                   4   the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice

                                   5   thereof to be served upon the United States attorney, grant a prompt hearing thereon, determine

                                   6   the issues and make findings of fact and conclusions of law with respect thereto.” 28 U.S.C.

                                   7   § 2255(b). Liberally construed, Defendant’s claim appears cognizable under § 2255 and merits a

                                   8   response from the Government. Accordingly, the Court orders as follows:

                                   9      1. The Clerk shall serve a copy of this Order as well as a copy of Defendant’s motion and

                                  10          supporting materials upon the United States Attorney. The Clerk shall also serve a copy of

                                  11          this Order upon Defendant.

                                  12      2. Within sixty (60) days of the issuance of this Order, the Government shall file with the
Northern District of California
 United States District Court




                                  13          Court and serve on Defendant an Answer showing cause why the requested relief should

                                  14          not be granted.

                                  15      3. If Defendant wishes to respond to the Answer, he shall do so by filing a traverse with the

                                  16          Court and serving it on the Government within thirty (30) days of receipt of the Answer.

                                  17      4. The Government may file a motion to dismiss on procedural grounds in lieu of an Answer

                                  18          within the same timeframe stated above. If the Government files such a motion, Defendant

                                  19          shall file with the Court and serve on the Government an opposition or statement of non-

                                  20          opposition within thirty (30) days of receipt of the motion, and the Government shall file

                                  21          with the Court and serve on Defendant a reply within fifteen (15) days of receipt of any

                                  22          opposition.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 6, 2020

                                  25                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  26                                                     United States District Judge
                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER DIRECTING RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET ASIDE
                                       OR CORRECT SENTENCE UNDER 28 U.S.C. § 2255
                                                                           2
